Citation Nr: 1141994	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-24 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, claimed as secondary to a head injury. 

2.  Entitlement to service connection for memory, claimed as secondary to a head injury. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1976 to May 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO) that denied the Veteran's claims for service connection for headaches and memory loss.  In a March 2007 rating decision, the RO denied these claims as secondary to an in-service head injury.

The Board remanded the claims for additional development in June 2008, and again in August 2009.  The claim was last adjudicated in a Supplemental Statement of the Case in July 2011 before it returned to the Board.


FINDINGS OF FACT

1.  The Veteran's headaches first manifested many years after his separation from service and are unrelated to his active service or to any aspect thereof, including as a result of head trauma sustained during his period of active service.  

2.  The Veteran's memory loss first manifested many years after his separation from service and is unrelated to his active service or to any aspect thereof, including as a result of head trauma sustained during his period of active service.  


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011). 

2.  Memory loss was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

In this case, notice was provided to the Veteran in April 2006, prior to the initial adjudication of his claims in July 2006.  The Dingess elements of VCAA notice were provided to the Veteran in that same letter.  The content of the notice letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.

Furthermore, the Veteran was told it was his responsibility to support the claims with appropriate evidence, and he was provided with the text of the relevant regulations relating to VA's duty to notice and assist.

With respect to VA's duty to assist, the RO attempted to obtain all medical records identified by the Veteran.  The Veteran's service treatment records are in the claims file.  VA and Social Security Administration records are in the claims file.  VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  He has not identified any other treatment records aside from those that are already of record. Thus, VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran was provided with VA examinations with respect to these claims in November 2008, November 2009, December 2009, March 2011, and July 2011.  The Board remanded the claims in August 2009 because the November 2008 examination was inadequate, insofar as the examiner failed to address clinical findings contained in either the service treatment records or the VA clinical records.  The Board requested that the Veteran be scheduled for a neurological examination, and that the examiner provide opinions addressing whether the Veteran's current headaches and memory loss were etiologically related to the head injury the Veteran sustained in service.  The Veteran underwent VA neurological examination in November 2009, and VA psychological examination in December 2009.  The examiner who conducted the neurological examination determined that before the requested opinion could be provided, additional neurological consultation was necessary to determine the degree of cervical impingement and correlation to mental function and neurologic symptoms.  The examiner who conducted the psychological examination came to a similar conclusion, noting that the Veteran needed a neuropsychological workup in order to determine what his deficits were and what the possible etiologies were for those deficits.  

The Veteran underwent VA neuropsychological evaluation in March 2011.  The Veteran's performance on the formal effort/validity testing was determined to be significantly outside of the cutoff for an acceptable performance, and was not believed to be a valid representation of the Veteran's cognitive function.  Accordingly, no detailed test results were provided.

The Veteran underwent a final VA examination in July 2011.  After conducting a thorough evaluation, the examiner stated, with respect to the Veteran's claimed memory loss, that although the possibility of underlying cognitive deficits could not be ruled out on the basis of the current evaluation, the inconsistent and invalid test results made it impossible to provide an accurate assessment, and that no definitive opinion could be offered with respect to the existence, nature, and/or etiology of any memory deficits.  The examiner, was, however, able to provide an opinion with respect to the etiology of the Veteran's headaches, and that opinion is consistent with the evidence of record.  Accordingly, the examination was adequate and may be considered in deciding the claim.

Despite providing the Veteran with several VA examinations related to his complaints of memory loss, no opinion regarding the nature and etiology of his complaints was obtained.  The failure to obtain an opinion, however, was due to the Veteran's uncooperativeness on examination and the resulting unreliable test results.  The Board therefore concludes that although an adequate opinion was not obtained, such was in no part due to inadequate efforts on VA's part, and that VA has fully satisfied its duty to assist the Veteran with his claim for service connection for memory loss.

Given the foregoing, the Board finds that VA has substantially complied with the Board's June 2008 and August 2009 remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A (West 2002 & Supp. 2009), or 38 C.F.R. § 3.159 (2009), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

In this case, the Veteran claims entitlement to service connection for headaches and memory loss.  He contends that he has headaches and memory loss as a result of head trauma during service.

The Veteran's service treatment records include a January 1978 clinical note which reflects that the Veteran had headaches after being hit by a two by four.  He had left eye pain but reported no loss of consciousness after the incident.  On observation, the Veteran was determined to have suffered a minor laceration to the left eye.  It was noted that he had mild blunt head trauma.  In March 1978, he complained of pain in his head of three days with chills, dizziness, weakness, and productive cough which were assessed as a viral syndrome.  An April 1978 clinical note reflects complaint of headaches for about four days duration.  He was febrile and complained of cold symptoms with increasing nasal and frontal sinus pressure.  He also complained of orbital and temple pressure with throbbing temples.

The Veteran underwent a VA general medical examination in January 1979 which reflected a normal neurological evaluation.  No diagnosis of headaches or memory loss was provided at that time. 

The Veteran filed his claim for entitlement to service connection for headaches and memory loss in March 2006. 

A review of the record shows that in June 2006, the Veteran complained of headaches for the past four years.  He stated that he had sustained a blow to the head with a "2x4" while in service.  He also complained of an acute onset of neck pain.  MRI of the neck revealed multilevel cervical spondylosis.  A CT scan of the head demonstrated no abnormalities.  A September 2006 X-ray of the cervical spine demonstrated osteoarthritic changes.

In January 2007, the Veteran presented with a history of mood and anxiety disorders and he reported that he had experienced headaches for the last twenty-seven years since being hit in the head with a "2x4" with "LOC."  He could not remember the event.  He described headaches that were throbbing in nature and lasted for thirty minutes to one hour.  He denied any problems or residual symptoms.  He also complained of short-term memory loss since the accident.   Due to his complaints of memory problems and headaches, it was determined that the Veteran should undergo complete neurological evaluation.  Records dated in January 2007 also show that the Veteran reported recently waking up in the morning with neck pain.

The Veteran underwent a VA neuropsychological examination in January 2007 for an assessment of complaints of severe memory problems.  He reported a history of traumatic brain injury in service.  The Veteran stated that while he had no memory of the event, it was listed in his medical record.  He denied any loss of consciousness or skull fracture, but he reported that he had been hospitalized.  He related his memory difficulties and headaches as a result of this injury.  He also reported that he was struck in the head, just over the left eye, with the handle of a pistol in 1984.  He stated that he lost consciousness for approximately twenty minutes following this incident and that his skull was cracked from the impact of the pistol.  He stated that he received stitches and reportedly suffered memory difficulties as a result of this incident.  He had problems remembering events from his past and present.  He reported headaches of approximately four to five times per week, and nightmares occurring three to four times per week. 

Based on the objective findings from clinical evaluation, the January 2007 examiner opined that the results suggested normal-range functioning of many of his mental abilities with various scattered deficiencies of an unknown origin.  The examiner opined that the combined impact of medication with psychological factors including extreme anxiety, inner turmoil, and disturbed thinking, could conceivably account for some, if not all, of his poor cognitive performance.  The examiner also opined that the Veteran's history of marginal occupational functioning was inseparable from his history of substance abuse and that there was no clear indication of lasting cerebral effects of an earlier head injury.

Later that month, the Veteran met with a VA social worker.  Notes from this meeting show that the Veteran had no difficulty remembering details about his family life while growing up.  For instance, the Veteran reported that his parents had been divorced, and that his mother had raised him and his two sisters.  

Subsequent VA treatment records show that the Veteran continued to complain of chronic headaches and memory loss problems and that he gave a reported history of an in-service head trauma.   He stated that his headaches were most often present upon awakening could be present at other times of the day.  A March 2007 VA neurological consultation report shows that the Veteran underwent an evaluation for his complaints of chronic headaches.  As his headaches were determined to most often be hypneic, it was felt that they may be associated with obstructive sleep apnea.  Although the Veteran had not been diagnosed with obstructive sleep apnea, he was considered to be a likely candidate for sleep apnea, given his obesity, complaints of excessive daytime sleepiness, snoring, and hypertension.

In June 2008, the Board remanded the claims for additional examinations and etiological opinions regarding whether the Veteran's complaints of headaches and memory loss were related to his service.  The Board specifically instructed that the VA examiner should be asked to provide an opinion as to whether the Veteran's headaches and memory loss were incurred in or aggravated by his service, including a January1978 head injury and complaints of treatment for headaches during service.  The Veteran was afforded a VA neuropsychological examination in November 2008 pursuant to the Board's June 2008 remand instructions. 

On VA examination in November 2008, the Veteran complained of frequent headaches and memory loss that had been present since he was hit on the head in service by a "2x4".  He stated that he was unable to remember being hit on the head, noting that he had had problems with memory since he got out of service.  When describing his memory difficulties, the Veteran stated that he had trouble remembering names of people that he had recently met, the dates on which recent events had happened, and numbers, such as in his address.  The examiner noted inconsistencies, however, in that the Veteran was able to remember the name of the apartments and the town he lived in, and could remember details of accidents he had photographed while in the military.  The Veteran stated that his headaches were a constant problem, but that the medication he took for his neck pain helped some with his headaches.

The examiner diagnosed the Veteran with headaches consistent with muscle strain headaches.  In addressing whether the headaches were related to the Veteran's active service, the examiner opined that it was not at least as likely as not that the headaches were incurred in or aggravated by his military service, including a possible head injury in January 1978.  The examiner explained that the headaches described by the Veteran were consistent with headaches related to muscle strain, and given the Veteran's cervical spine problems, were most likely related to his cervical spine.  The same cervical spine condition causing the Veteran's severe upper spine pain was probably also causing his headaches.

In addressing the Veteran's complaints of memory loss, the examiner opined that the memory loss the Veteran was experiencing was forgetfulness.  Although he might have trouble remembering certain details, when he was reminded of certain details, he was able to recall other details.  This type of memory problem was common to a number of conditions, particularly depression and drug abuse, including either past or present drug abuse.  A review of the record demonstrated that the Veteran had a history of both.  Given his history, it was much more likely that his memory problems were related to these conditions than it was that his problems were related to a head injury that had not required significant medical care.

On review of the examination, the Board, in August 2009, felt that while the November 2008 VA examiner indicated that the Veteran's claims folder was reviewed in rendering this opinion and provided a rationale for determining that the Veteran's headaches and memory loss were not related to a possible head injury sustained in service, because the examiner did not address any in-service clinical findings, it remained unclear as to whether the Veteran's current headaches and memory loss were related to his service.  The matters were remanded again for new a VA examination.  The Board instructed that the VA examiner on remand should specifically reconcile the opinion with the January 2007 VA neuropsychological and November 2008 VA neurological disorders examinations and opinions, and any other opinions of record. 

Pursuant to the Board's August 2009 remand instructions, the Veteran was afforded four additional VA examinations in conjunction with his claim.  

In November 2009, the Veteran underwent a VA neurological examination to determine the nature and etiology of his claimed headache disorder.  The examiner noted that the Veteran reported that his headache disorder began while he was in service and the nature of his headache disorder has a sudden onset, with sharp pain in the right or left temporal region.  He continued to experience similar headaches.  He was not on any specific medication for his headaches, but was on pain medication.  The examiner noted that the Veteran was somewhat vague in his description of his current headaches and that he was heavily medicated.  A review of the medical evidence showed that the Veteran had multilevel cervical spondylosis.  A diagnosis of temporal headaches, cluster-type was provided.  

Although the examiner stated that the headaches were likely associated with the marked and progressive cervical spine pathology, the examiner felt that further neurologic evaluation was needed to determine the degree of impingement and any correlation to mental function or neurologic symptoms. 

A December 2009 report of VA psychiatric examination shows that the Veteran was unable to provide much information related to his military or civilian history.  For example, the Veteran was able to say that his parents had not been together, but did not know if they had ever been married.  Similarly, he stated that he liked sports, but could not say whether he had ever played sports.  He did, however, report a history of illicit drug use.

On review of the claims folder and the findings from the clinical examination, the examiner found that the Veteran's symptomatology met the criteria for a diagnosis of dementia, not otherwise specified.  The examiner noted that there was something interfering with the Veteran's memory but that it was not clear what was going on.  There was no evidence to indicate that his problems were related to his military experiences.  It was more likely that his memory problems were related to his past history of substance abuse or even possibly to his mood disorder, which had not been monitored for at least a year or more.  The VA examiner stated that the Veteran required a complete neuropsychological evaluation to clearly determine the severity and etiology of his disorder.  

The Veteran underwent VA neuropsychological examination in March 2011 to identify and determine the etiology of his memory loss.  In the examination report, it was noted that the examiner reviewed the claims folder prior to the clinical examination, and that the Veteran was interviewed by the examiner and he underwent clinical testing.  The examiner noted that the Veteran was vague when providing the history of his memory loss and that he reported that remembering dates and events were a part of his memory problems.  He reported that he had had memory problems for many years, but he could not recall the onset of his symptoms.  The Veteran also stated that he did not recall any information about his reported head injuries in 1978 and 1984, and that he only knew the details of those injuries from reading his medical records or what people have told him.  The Veteran stated that according to his medical records, he was hit on the head with a "2x4" in January 1978, he did not experience any loss of consciousness but he had left eye pain and he had a diagnosis of mild blunt head trauma.  The Veteran reported that he sustained another head injury in 1984 when he was hit on the head with a pistol and he experienced approximately 20 minutes of unconsciousness and a skull fracture.  

On clinical evaluation, the VA examiner found that the Veteran exhibited inconsistent and inadequate effort on neuropsychological testing, yielding invalid findings.  The examiner noted that there were several possible explanations for the inconsistent and invalid findings, including malingering for secondary monetary gain, excessive physical or emotional distress that interfered with his ability to concentrate, exaggeration of symptomatology to obtain desired medical provider response, or the effects of drug abuse or prescription medication.  The examiner felt that it was unclear which of these factors would explain the Veteran's performance, and he opined that it was likely a complex combination of the factors.  The examiner stated that due to the inconsistent and invalid findings, he could not provide a definitive opinion with respect to the nature and etiology of any memory deficits at that time. 

In July 2011, the Veteran was afforded another VA examination in conjunction with his claimed headache disorder.  In the examination report, the examiner recorded the Veteran's reported history of headaches since the head trauma.  On review of the medical evidence, the VA examiner noted that there was no documentation of any headaches until 2004.  Records dated on November 6, 2004, showed that the Veteran complained of occasional headaches, which were felt to be stress-related and due to noncompliance with medication and substance abuse.  It was not until January 2007 that the Veteran complained of headaches and memory loss at the same time.

Based on a review of the claims folder and the findings from clinical evaluation, the examiner opined that the Veteran's claimed headache disorder and memory loss were not related to his in-service head trauma.  The examiner stated that although the Veteran reported a history of headaches from some period of time, there was no medical evidence of headaches until several years after his separation from service.  The examiner explained that based on the Veteran's reported history and a review of the service treatment records, the in-service head trauma was minor.  

With respect to the Veteran's claimed memory loss, the examiner noted that based on a review of the findings from the March 2011 VA examination and the findings from clinical evaluation, it was unclear whether the Veteran had any memory disturbance.  Although the possibility of underlying cognitive deficits could not be ruled out on the basis of the current evaluation, the inconsistent and invalid test results made it impossible to provide an accurate assessment, and no definitive opinion could be offered with respect to the existence, nature, and/or etiology of any memory deficits.  The examiner opined that if the Veteran did have a memory loss disorder, it was likely related to his history of polysubstance abuse.  The examiner noted that a CT head scan dated in 2006 revealed no abnormalities and the Veteran had a long history of polysubstance abuse. 

In this case, the Veteran's service treatment records show that in January 1978 he suffered a head trauma when he was stuck on the head with a "2x4".  The day following the injury, the Veteran complained of headaches, but he denied having experienced any loss of consciousness.  The medical evidence of record shows that the Veteran has current complaints of headaches and memory loss.  He has a diagnosis of headaches, but it remains unclear from the most recent medical evidence that he has a current diagnosis of memory loss.  

Assuming, arguendo, the Veteran has current diagnoses of both headaches and memory loss, the remaining question on appeal is whether the evidence of record supports, or is at least in equipoise, on the Veteran's assertion that his diagnosed disorders are related to his in-service head trauma.  Here, the Board finds the preponderance of the medical evidence is against such findings. 

The Veteran asserts that his symptoms of headaches and memory loss are related to his in-service head trauma.  He reports that he has had symptoms of recurrent headaches and memory loss problems since his period of service.  The Veteran's statements regarding the onset of his headaches and memory loss may be competent to support his claim where the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  While the Veteran's reports of a continuity of symptoms since service are competent, it appears to the Board that he has made such reports only recently and in conjunction with his claim for benefits.  The contemporaneous evidence of record does not show such continuity.  Not until after the Veteran filed his claims for service connection do VA treatment records, starting in 2007, show that he reported continuity of symptoms going back to service.  In addition, the initial complaints of headaches show that the Veteran reported a relatively recent history of an onset 4 years earlier, rather than in service.  Moreover, the initial complaints were determined to be consistent with stress and noncompliance with medication.  With respect to the Veteran's complaints of memory loss, the record as a whole supports a finding that the Veteran has cognitive deficits, although the etiology of such is unclear.  Despite having been afforded numerous examinations, the Veteran failed to cooperate, resulting in unreliable test results.  On balance, however, his cognitive impairment appears most likely to be related to his history of substance abuse.  This is supported by the evidence of record, which does not show any suggestion of impairment until after a lengthy history of substance abuse.  Given the contemporaneous record, the Veteran's recent reports of a continuity of symptomatology are not credible.

The evidence as a whole shows no continuity of symptomatology of headaches or memory loss since service.  38 C.F.R. § 3.303(b) (2006); Mense v. Derwinski, 1 Vet. App. 354 (1991).  As such, in order for service connection to be awarded, the evidence of record must show a link between the Veteran's current diagnosed disorders and his period of service.  

Here, the record contains seven medical opinions that touch and concern the matters of whether the Veteran's claimed headaches and/or memory loss is related to his period of service.  None of these medical opinions has linked the Veteran's claimed headaches or memory loss to his period of service, to include the January 1978 head trauma.  Both the January 2007 VA examiner and the July 2011 VA examiner determined that the severity of the Veteran's in-service head trauma was minor based on a review of the service treatments and the Veteran's reported history of head trauma.  The January 2007 VA examiner concluded that there was no indication of any lasting residuals from that in-service head trauma, and the July 2011 VA examiner confirmed that the Veteran's claimed memory loss and headaches were not related to the minor trauma.  

Rather, the VA examiners from the January 2007, November 2008, December 2009, and July 2011 examinations have associated the Veteran's claimed memory loss with his history of polysubstance abuse.  In addition, the examiner from the March 2007 VA neurological consultations determined that the Veteran's headaches were associated with possible sleep apnea, and the November 2008 and the November 2009 VA examiners linked the Veteran's claimed headaches to muscle sprains associated with his cervical spine disorders.  No medical opinion of record links the Veteran's headaches or memory loss to his period of service, to include his in-service head trauma. 

In sum, the weight of the competent and credible evidence is against a finding that the Veteran's claimed headaches and memory loss are related to his period of service, including as due to an in-service head injury.  As the preponderance of the evidence is against the claims for service connection for headaches and memory loss, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49  (1990).

ORDER

Service connection for headaches is denied. 

Service connection for memory loss is denied. 



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


